     Case 2:20-cv-10052-FLA-RAO Document 23 Filed 03/17/21 Page 1 of 3 Page ID #:142




 1    GUBERNICK LAW, P.L.L.C.
      Benjamin Gubernick (SBN 321883)
 2     E-mail: ben@gubernicklaw.com
 3    10720 W. Indian School Rd., Suite 19, PMB 12
      Phoenix, AZ 85037
 4    Telephone: (734) 678-5169
 5
      David N. Lake, State Bar No. 180775
 6    LAW OFFICES OF DAVID N. LAKE,
 7     A Professional Corporation
      16130 Ventura Boulevard, Suite 650
 8    Encino, California 91436
 9    Telephone: (818) 788-5100
      Facsimile: (818) 479-9990
10    Email: david@lakelawpc.com
11
      Attorneys for Plaintiffs
12

13                               UNITED STATES DISTRICT COURT
14                          CENTRAL DISTRICT OF CALIFORNIA
15

16    KUANG TING CHONG and                               CASE NO.: 2:20-cv-10052 FLAR (RAOx)
      STEPHANIE MOORE, individuals;
17
                       Plaintiffs,                         STIPULATION TO PERMIT FILING
18                                                         OF FIRST AMENDED COMPLAINT
            v.                                             AND FOR BRIEFING SCHEDULE
19
      BANK OF AMERICA, a Delaware
20    corporation; and DOES 1-50, inclusive,
21                      Defendants.
22

23

24

25

26
27

28

                                                           1
                                     Stipulation Re Filing of Amended Complaint
     Case 2:20-cv-10052-FLA-RAO Document 23 Filed 03/17/21 Page 2 of 3 Page ID #:143




 1          Plaintiffs Kuang Ting Chong and Stephanie Moore (“Plaintiffs”) and Defendant
 2    Bank of America, N.A. (“Defendant”) (collectively, the “Parties”), through their
 3    undersigned counsel, stipulate as follows:
 4          WHEREAS, on November 2, 2020, Plaintiffs filed a Complaint in this action;
 5          WHEREAS, on January 28, 2021, Defendant filed a Motion to Dismiss pursuant
 6    to Fed. R. Civ. P. 12(b)(6);
 7          WHEREAS, Plaintiffs’ opposition to Defendant’s Motion to Dismiss is due
 8    March 17, 2021;
 9          WHEREAS, on February 24, 2021, the plaintiff in a separate case alleging similar
10    claims against Defendant filed a motion with the United States Judicial Panel on
11    Multidistrict Litigation that, if granted, will transfer this action to the Northern District of
12    California. See In Re Bank of America California Unemployment Benefits Litigation,
13    MDL No. 2992, Dkt. No. 1.
14          WHEREAS, the Parties have agreed that Plaintiffs will file a First Amended
15    Complaint in lieu of an opposition to Defendant’s Motion to Dismiss, and that Defendant
16    will file a renewed Motion to Dismiss;
17          WHEREAS, the Parties propose the following deadlines:
18        Plaintiffs’ First Amended Complaint must be filed no later than March 31, 2021;
19        Defendant’s Motion to Dismiss the First Amended Complaint must be filed no
20          later than April 30, 2021;
21        Plaintiffs’ Opposition to the Motion to Dismiss must be filed no later than May 21,
22          2021;
23        Defendant’s reply must be filed no later than June 4, 2021.
24          WHEREAS, no party will be prejudiced by the stipulated-to extension;
25          WHEREAS, the Parties agree that justification and good cause exist to permit the
26    filing of the First Amended Complaint and set the briefing schedule on Defendant’s
27    Motion to Dismiss as proposed herein;
28

                                                           2
                                     Stipulation Re Filing of Amended Complaint
     Case 2:20-cv-10052-FLA-RAO Document 23 Filed 03/17/21 Page 3 of 3 Page ID #:144




 1          WHEREAS, this Stipulation is without prejudice to, or waiver of, any rights or
 2    defenses otherwise available to the Parties in this action; and
 3

 4          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, that
 5    Plaintiffs may file a First Amended Complaint in lieu of a response to Defendant’s
 6    Motion to Dismiss no later than March 31, 2021 and that Defendant’s Motion to Dismiss
 7    the First Amended Complaint must be filed no later than April 30, 2021, Plaintiffs’
 8    Opposition to the Motion to Dismiss must be filed no later than May 21, 2021, and
 9    Defendant’s reply must be filed no later than June 4, 2021.
10

11

12    Date: March 17, 2021                              By:
                                                        Benjamin Gubernick
13                                                      GUBERNICK LAW, P.L.L.C.
                                                        Benjamin Gubernick (SBN 321883)
14                                                       E-mail: ben@gubernicklaw.com
15                                                      10720 W. Indian School Rd., Suite 19,
                                                        PMB 12
16                                                      Phoenix, AZ 85037
                                                        Telephone (734) 678-5169
17

18                                                      Attorneys for Plaintiffs

19

20    Date: March 17, 2021                              By: /s/ Laura A. Stoll
                                                        Laura A. Stoll
21                                                      LStoll@goodwinlaw.com
                                                        GOODWIN PROCTER LLP
22                                                      601 S. Figueroa Street, 41st Floor
                                                        Los Angeles, CA 90017
23                                                      Tel: +1 213 426 2500
                                                        Fax: + 1 213 623 1673
24
                                                        Attorneys for Defendant
25                                                      BANK OF AMERICA, N.A.

26    * Pursuant to L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories listed, and
27
      on whose behalf the filing is submitted, concur in the filing’s content and have
      authorized the filing.
28

                                                          3
                                    Stipulation Re Filing of Amended Complaint
